Citation Nr: 1435055	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty with the Coast Guard from September 1954 to September 1956, and apparently had prior other unverified active duty service.  These matters are before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for his left knee disability to 20 percent, effective December 9, 2011, and denied his claims of service connection for hearing loss and tinnitus.  In June 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran asserts that he developed hearing loss and tinnitus due to exposure to noise in service.  The Board notes that based on the nature of his service in the Coast Guard it may be conceded that the Veteran was exposed to some degree of noise trauma in service. 

On April 2012 VA audiological evaluation, sensorineural hearing loss in both ears was diagnosed.  The examiner opined that the hearing loss was not related to service; the examiner explained that whispered voice testing at entrance and separation revealed normal findings and that the Veteran did not note a hearing problem until approximately 54 years after discharge.  To the extent that the examiner based the opinion on the lack of a diagnosis of hearing loss in service, the Board observes that the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also appears to suggest that the Veteran's hearing loss is unrelated to service because there is no evidence of postservice continuity of treatment, but does not address whether the hearing loss may otherwise be related to service (e,g, whether it is of a type or configuration that is related to noise trauma).  Accordingly, another VA audiological examination to secure an opinion that addresses all these considerations is necessary.

Regarding tinnitus, the April 2012 VA examiner determined that the Veteran's tinnitus "is at least as likely as not a symptom associated with the hearing loss."  Because the matter of service connection for tinnitus may be impacted by the development ordered in connection with the hearing loss issue, the Board finds that a decision on the claim of service connection for tinnitus must be deferred pending completion of the development sought with respect to hearing loss is completed and readjudication of that claim.  

The Veteran testified that his service-connected left knee disability is worse than reflected by his current 20 percent rating.  He was last examined for the knee by VA in April 2012.  Accordingly, development to secure updated treatment records and a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's active duty service and include a memorandum to this effect in the record.

2.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for hearing loss, tinnitus, and/or a left knee disability.

3.  Thereafter, arrange for an audiological evaluation of the Veteran to determine the nature and likely etiology of his bilateral hearing loss.  The record must be reviewed by the examiner in conjunction with the examination.  

Based on examination of the Veteran and review of the record, the examiner should opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hearing loss is related to his service, to include as due to exposure to noise therein.

The examiner must explain the rationale for the opinion, with citation to the factual record.  The examiner should presume as true that the Veteran was exposed to loud noise in service.

4.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings, to include whether there is arthritis of the left knee, should be described in detail.  The findings must include range of motion studies and the examiner should also note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue.  The presence and extent of any subluxation or instability should be noted.   

5.  Arrange for any further development suggested by the development sought above.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

